   Case: 1:19-cv-06734 Document #: 292 Filed: 07/13/20 Page 1 of 5 PageID #:2002




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                     ) No. 1:19-cv-06734
IN RE DELTA DENTAL                                   )
ANTITRUST LITIGATION                                 ) MDL No. 2931
                                                     )
_______________________________________              ) Hon. Elaine E. Bucklo



             DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE
             REPLY IN SUPPORT OF MOTION TO DISMISS UNDER SEAL

       Pursuant to Local Rule 26.2, Defendants respectfully request leave to file their Reply In

Support of Defendants’ Motion To Dismiss Plaintiffs’ Consolidated Complaint (“Reply”) under seal.

As explained below, there is good cause to seal the Reply because it discusses and quotes from an

exhibit to Defendants’ Motion to Dismiss that this Court previously ordered to be sealed.

       In accordance with Local Rule 26.2(c), Defendants have provisionally filed their Reply under

seal while this Motion is pending, along with a publicly-filed version of the Reply with limited

redactions. In support of their request, Defendants state as follows:

       1.      On January 27, 2020, Defendants requested leave to file under seal a document titled

“Delta Dental Plans Association Membership Standards and Guidelines” as Exhibit A to

Defendants’ Memorandum in Support of Motion to Dismiss Plaintiffs’ Consolidated Complaint

(“Motion to Dismiss”). Dkt. 246. The Court granted Defendants’ motion to seal Exhibit A on

January 29, 2020. Dkt. 247.

       2.      Plaintiffs’ Memorandum in Opposition to Motion to Dismiss (“Opposition”), filed

May 14, 2020, discusses and quotes from Exhibit A to Defendants’ Motion to Dismiss.

Accordingly, Plaintiffs filed a redacted version of their Opposition and requested leave to file under
   Case: 1:19-cv-06734 Document #: 292 Filed: 07/13/20 Page 2 of 5 PageID #:2003




seal an unredacted version. Dkt. 273-276. The Court granted Plaintiffs’ motion to file under seal on

May 18, 2020. Dkt. 277.

       3.      In responding to Plaintiffs’ arguments, Defendants’ Reply discusses and quotes from

the same portions of Exhibit A that were redacted in Plaintiffs’ publicly-filed Opposition. As set

forth in more detail in Defendants’ original motion to seal Exhibit A, the information contained

therein is competitively sensitive and would disadvantage Defendants if made public.

       4.      Accordingly, Defendants move for leave to seal the unredacted version of the Reply.

See Baxter Int’l, Inc. v. Abbot Labs., 297 F.3d 544, 545 (7th Cir. 2002); SmithKline Beecham Corp.

v. Pentech Pharmaceuticals, Inc., 261 F. Supp. 2d 1002, 1008 (N.D. Ill. 2003).

       5.      On July 9, 2020, counsel for Defendants conferred with counsel for Plaintiffs, and

counsel for Plaintiffs stated that they have no objection to Defendants’ Motion.

       WHEREFORE, Defendants respectfully request that the Court permit Defendants to file their

Reply In Support of Defendants’ Motion To Dismiss Plaintiffs’ Consolidated Complaint under seal.




                                                 2
   Case: 1:19-cv-06734 Document #: 292 Filed: 07/13/20 Page 3 of 5 PageID #:2004




Dated: July 13, 2020                                Respectfully submitted,

/s/ Kathy L. Osborn                                 /s/ Britt M. Miller
Kathy L. Osborn                                     Britt M. Miller
Ryan M. Hurley                                      Daniel K. Storino
Anna Marie Behrmann                                 Jed W. Glickstein
FAEGRE DRINKER BIDDLE & REATH LLP                   MAYER BROWN LLP
300 N. Meridian St., Suite 2500                     71 South Wacker Drive
Indianapolis, IN 46204                              Chicago, IL 60606
(317) 237-8261                                      (312) 782-0600
kathy.osborn@faegredrinker.com                      bmiller@mayerbrown.com
ryan.hurley@faegredrinker.com                       dstorino@mayerbrown.com
anna.behrmann@faegredrinker.com                     jglickstein@mayerbrown.com

Colby Anne Kingsbury                                Mark W. Ryan
FAEGRE DRINKER BIDDLE & REATH LLP                   MAYER BROWN LLP
311 S. Wacker Dr., #4400                            1999 K Street NW
Chicago, IL 60606                                   Washington, DC 20006
(312) 212-6573                                      (202) 263-3000
colby.kingsbury@faegredrinker.com                   mryan@mayerbrown.com

Jeffrey S. Roberts                                  Counsel for Defendants Delta Dental Plans
Joshua P. Mahoney                                   Association, DeltaUSA, Delta Dental of
FAEGRE DRINKER BIDDLE & REATH LLP                   Connecticut Inc., Delta Dental Plan of
1144 15th Street, Suite 3400                        Idaho, Inc. d/b/a Delta Dental of Idaho,
Denver, CO 80203                                    Dental Service of Massachusetts, Inc. d/b/a
(303) 607-3500                                      Delta Dental of Massachusetts, Delta
jeff.roberts@faegredrinker.com                      Dental of Missouri, Delta Dental of New
joshua.mahoney@faegredrinker.com                    Jersey, Inc., Oregon Dental Service d/b/a
                                                    Delta Dental of Oregon, Delta Dental of
Counsel for Defendants Delta Plan of Arkansas,      Washington, and Delta Dental Plan of
Inc., Delta Dental of Indiana, Inc., Delta Dental   Wyoming d/b/a Delta Dental of Wyoming
of Kentucky, Inc., Delta Dental Plan of Michigan,
Inc., Delta Dental Plan of New Mexico, Inc.,        /s/ Howard Ullman
Delta Dental of North Carolina, Delta Dental        Stephen V. Bomse
Plan of Ohio, Inc., and Delta Dental of Tennessee   Russell P. Cohen
                                                    Howard Ullman
/s/ Benjamin W. Hulse                               Nicole Gelsomini
Jerry W. Blackwell                                  ORRICK HERRINGTON & SUTCLIFFE LLP
Benjamin W. Hulse                                   The Orrick Building
Gerardo Alcazar                                     405 Howard Street
BLACKWELL BURKE P.A.                                San Francisco, CA 94105
431 South Seventh Street                            415-773-5700
Suite 2500                                          sbomse@orrick.com
Minneapolis, MN 55415                               rcohen@orrick.com
612-343-3200                                        hullman@orrick.com



                                               3
   Case: 1:19-cv-06734 Document #: 292 Filed: 07/13/20 Page 4 of 5 PageID #:2005




blackwell@blackwellburke.com                      Emily Luken
bhulse@blackwellburke.com                         ORRICK HERRINGTON & SUTCLIFFE LLP
galcazar@blackwellburke.com                       Columbia Center
                                                  1152 15th Street, N.W.
Lori Swanson                                      Washington, D.C. 20005
Mike Hatch                                        202-339-8400
SWANSON HATCH, P.A.                               eluken@orrick.com
431 South 7th Street
Suite 2545                                        Brian Joseph Murray
Minneapolis, MN 55415                             Timothy D. Elliot
612-315-3037                                      RATHJE WOODWARD LLC
lswanson@swansonhatch.com                         300 E. Roosevelt Road
mhatch@swansonhatch.com                           Suite 300
                                                  630-668-8500
Counsel for Defendants Delta Dental of            Wheaton, IL 60187
Minnesota and Delta Dental of Nebraska            bmurray@rathjewoodward.com
                                                  telliott@rathjewoodward.com
/s/ David E. Dahlquist
David E. Dahlquist                                Counsel for Defendants Delta Dental
WINSTON & STRAWN LLP                              Insurance Company, Delta Dental of
35 W. Wacker Drive                                California, Delta Dental of Delaware, Delta
Chicago, IL 60601-9703                            Dental of the District of Columbia, Delta
312-558-5600                                      Dental of New York, Delta Dental of
ddahlquist@winston.com                            Pennsylvania, Delta Dental of Puerto Rico,
                                                  and Delta Dental of West Virginia
Counsel for Defendants Arizona Dental Insurance
Service, Inc. d/b/a Delta Dental of Arizona,      /s/ Scott D. Stein
Hawaii Dental Service, Delta Dental of Iowa,      Scott D. Stein
Delta Dental of Kansas Inc., Maine Dental         Colleen M. Kenney
Service Corporation d/b/a Delta Dental Plan of    SIDLEY AUSTIN LLP
Maine, Delta Dental Plan of New Hampshire,        One South Dearborn Street
Inc., Delta Dental Plan of Oklahoma, Delta        Chicago, IL 60603
Dental of Rhode Island, Delta Dental of South     (312) 853-7000
Dakota, and Delta Dental Plan of Vermont, Inc.    sstein@sidley.com
                                                  ckenney@sidley.com
/s/ Allison W. Reimann
Allison W. Reimann                                Counsel for Defendants Colorado Dental
GODFREY & KAHN, S.C.                              Service, Inc. d/b/a Delta Dental of
One East Main Street                              Colorado, Delta Dental of Illinois, and
Suite 500                                         Delta Dental of Virginia
Madison, WI 53703
608-257-3911
areimann@gklaw.com

Counsel for Defendant Delta Dental of
Wisconsin, Inc.



                                            4
   Case: 1:19-cv-06734 Document #: 292 Filed: 07/13/20 Page 5 of 5 PageID #:2006




                                 CERTIFICATE OF SERVICE

        I, Britt M. Miller, an attorney, hereby certify that on July 13, 2020, I caused a true and
correct copy of the foregoing DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE
REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
CONSOLIDATED COMPLAINT to be filed and served electronically via the Court’s CM/ECF
system. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing. Parties may access this filing through
the court’s CM/ECF System.

                                               /s/ Britt M. Miller
                                               Britt M. Miller
                                               MAYER BROWN LLP
                                               71 South Wacker Drive
                                               Chicago, IL 60606
                                               (312) 782-0600
                                               bmiller@mayerbrown.com
